~~ .A_0~2~4_S_B=(~R_e_v._0~2~/0~8~/2~0~1-9)~J-u~dg~m=e-n_t_in_a;.....C_ri_m~in~a~l~P~etty.;;:...C~as;;;;.;.e~(M==o=di=fi=ed~)======--==================~--=================---~P-ag..-.e_l_o_f~l


                                                  UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                                         JUDGMENT IN A CRIMINAL CASE
                                           v.                                                                    (For Offenses Committed On or After November I, 1987)


                          Marco Antonio Sanchez-Aguilar                                                          Case Number: 3:19-mj-21569

                                                                                                                Emerson Wheat
                                                                                                                 Defendant's Attorney
                                                         l/ ( ~··
                                                             ., 'v' Iv ( .j
                                                                         \    /~·!
                                                                                '
                                                                                      ('
                                                                                      :
       REGISTRATION NO.                                       ' {.)                  \/



       THE DEFENDANT:
        IZI pleaded guilty to count(s) 1 of Complaint    ~~~~~~~~~~~~~~~~~~~~~~~~~~~




        D was found guilty to count(s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                         Nature of Offense                                                                                          Count Number(s)
       8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                                                1
         D The defendant has been found not guilty on count(s)                                       ~~~~~~~~~~~~~~~~~~~




         D Count(s)                                                                                               dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                            Ci TIME SERVED                                               D                                                    days

         IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
         IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the    defendant's possession at the time of arrest upon their deportation or removal.
        D      Court recommends defendant be deported/removed with relative,                          charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                            Frida~ril 12, 2019
                                                                                                            Date of Imposition of Sentence


       Received
                       DUSP
                            .::::.~~·
                                  )
                                                                                                              ~
                                                                                                            HONORABLE F. A. GOSSETT III
                                                                    FILED                                   UNITED STATES MAGISTRATE JUDGE

                                                                    Apr 12 2019
       Clerk's Office Copy                                CLERK, U.S. DISTRICT COURT                                                                                3:19-mj-21569
                                                       SOUTHERN DISTRICT OF CALIFORNIA
